On February 10,1994, the Defendant was sentenced to ten (10) years at Montana State Prison for the offense of Assault, a felony. Plus an additional term of six (6) years for the use of a dangerous weapon in the commission of the offense. The two sentences shall be served consecutive to each other and the defendant shall be designated a dangerous offender for purposes of parole eligibility. The defendant shall receive credit for nine (9) days time served.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Bernard J. Everett, Attorney from Anaconda. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authoriiy not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner, Member and Hon. Ted Lympus, Member.
The Sentence Review Board wishes to thank Bernard Everett, Attorney from Anaconda, for his assistance to the defendant and to this Court.